ORDER
Nancy Marshall, an African-American woman, sued the Illinois Department of Human Services and W.A. Howe Developmental Center for race discrimination and retaliation, in violation of Title VII, 42 U.S.C. §§ 2000e et seq., and 42 U.S.C. § 1981. Marshall’s complaint alleged that the defendants (1) discriminated against her on the basis of her race because they faded to respond to her complaints regarding a co-worker’s threats and (2) retaliated against her by disciplining her and withholding a promotion. The district court granted summary judgment for the defendants, and Marshall appeals.
On appeal, Marshall for the first time asserts that the defendants discriminated against her on the basis of her sex and subjected her to a hostile work environment. Issues not raised before the district court, however, are waived on appeal. See, e.g., Grayson v. O’Neill, 308 F.3d 808, 817 (7th Cir.2002). Further, Marshall’s brief on appeal does not address the race discrimination and retaliation claims that she pursued in the district court, and any arguments regarding those claims are also waived. Hildebrandt v. Ill. Dep’t of Natural Res., 347 F.3d 1014, 1025 n. 6 (7th Cir.2003); Robin v. Espo Eng’g Corp., 200 F.3d 1081, 1088 (7th Cir.2000).
AFFIRMED.